Appellant was convicted in the District Court of Denton County of manufacturing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
There is no brief on file for the appellant. The record contains but two bills of exception, the first of which evidences complaint of the charge of the learned trial court because he included therein an instruction to find the accused guilty if he manufactured "vinous or malt liquors," as well as spirituous, it being insisted that the only evidence offered in support of the charge was that of the finding of whisky and spirituous liquor. We think the complaint of no consequence. The other bill of exceptions presents a complaint of the introduction of the testimony of witness Miles that he overheard a conversation between a number of parties including appellant at the place where the liquor was in process of manufacture at the time the officers came and found same. The exception appearing in the bill of exceptions is leveled at the testimony as a whole and singles out no part of same. The testimony set out in the bill at which said general exception was leveled includes statements made by the appellant which were admissible. The exception is too broad and can not be sustained.
No error appearing in the record, an affirmance must be ordered.
Affirmed.
                          ON REHEARING.                       February 13, 1924.